PER CURIAM.
We affirm the conviction. However, the state admits that in light of the holding in Whitehead v. State, 498 So.2d 863 (Fla.1986), decided subsequent to the sentencing proceedings below, a habitual offender status is not an adequate reason to depart from the sentencing guidelines. Therefore, the trial judge erred in departing from the guidelines on the basis of finding the defendant a habitual offender. Accordingly, we remand for sentencing within the guidelines range.
GLICKSTEIN and GUNTHER, JJ., and LUZZO, JOHN T., Associate Judge, concur.